436 Pa. 21 (1969)
Commonwealth
v.
Kelly, Petitioner.
Supreme Court of Pennsylvania.
October 27, 1969.
Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
*22 Dennis P. Kelly, petitioner, in propria persona.
John A. Brydon, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, October 27, 1969:
The order of the Superior Court and the judgment of sentence of the Court of Quarter Sessions of Butler County are vacated; the case is remanded to the Court of Common Pleas of Butler County for further proceedings consistent with the views expressed by Judge SPAULDING in his dissenting opinion in Commonwealth v. Kelly, 215 Pa. Superior Ct. 116, 257 A. 2d 53 (1969).